Title: New York Ratifying Convention. Third Speech of June 28 (John McKesson’s Version), [28 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 28, 1788]
Mr. Hamilton
These Resolutions were introduced to shew that it was the settled opinion of the Legislature as well before as after the Confederation that the Powers of Congress were inadequate—
Mentioning the Subject of a Dictator was not necessary—
The Gent. says he is for an energetic fœderal Govt—what is it
If what we Contend for by this System
A Measure of Impost was once passed in this State—but afterwards frustrated by this State and Rhode Island—
This failed in the State because not granted as Congress required—
It was objected that it was not proper to grant any Very Extensive Power to Congress—
Since the New System is proposed the Ground is changed now it tho’t best to encrease and Improve the old System
These things do not in my Mind Comport
Yesterday—
1 That it is a republican System and the powers so divided that if
2d. The Genl. Govt. never could have an Intention to destroy
That the States had sufficient Power to resist
That there was a concurrent Jurisdiction (except Imposts
That the word Supreme does not
Supreme can only mean that those Laws cannot be changed by Superior Power—The Laws of the Individual States as to taxes will also be Supreme
Must be so adjudged in every Court—
No Necessity that the one should controul the other
Exgr. A Man indebted to two Creditors—he must pay both—the Creditor who takes the first Steps

Every Power not delegated to the United States, rests with the respective States—
When you give Genl. Legislative Powers to Govt. all Powers not reserved are given (except the unalienable Rights of Mankind—
This must remain with the State Govt. unless such are given away to the Genl Govt—Nothing can be taken away but what is granted to the Genl Govt—
Is the Power of Taxation taken away—No
Is an exclusive Grant of Taxation given (except on Imports) no—
There might be another method—as that of Naturalization
That by Construction would give an Exclusive Right—
Neither of these three modes are taken—
This is a concurrent Jurisdiction and the Genl. Govt. & State Govt. may tax the Same thing (except Imports) otherwise why are imports excepted.
Therefore the States have every power of Taxation (except on Imports)
Suppose Imports one third—The States have two thirds open to them but not Exclusively so—
The Duties on Imports were necessarily given to the united State[s] for uniformity—
The States should yield to them a great part of the Resources of the Community to discharge a large Debt—
When the United State[s] Debts are discharged the Expenditure of each State will be Small—
It is wise to leave open to the Genl. Govt the general Resources as they must be the General Paymaster—
If there are not resources for all what will be the Conduct of the Genl Govermt.
They will be destitute of prudence or they will defeat themselves—
They must provide for the most urgent Necessity—they must Satisfy their
in part but not Totally—
If they render themselves Odious to the People they defeat themselves but not the State Governmts
The State Govts. can lay their Taxes with equal Authority
In practice it will be this—

They lay Taxes on Such Objects as will be equally taxable in all the States, and will apply thro all the States equally—
There will be an infinite variety of Objects in the respective State Govts.
As to Houses and Lands Generally if taxed by the Genl Govt. it will be according to the Quantity—It may also bear a State Tax One object only fix for State Taxes vizt. Personal Estate
Then why not Separate these things and leave them to the State Govts.
Answer—because in Times of War these things may be necessarily Taxed by the Genl. Govt.
If men sent to the Genl Govt. are to be Harpies and Vultures but if to [be] considered as men of prudence attached
A Poll Tax has been objected to—This State has that Power—is it therefore a Tyrannical Govt—May not Cases happen in War or Otherwise as to make A poll Tax necessary—Exigencies may arise in which it will [be] indispensibly necessary
Holland
It is said it will be impracticable to Execute it—
Then why is unsafe to give if it cannot be exercised
No reason given why it cannot be exercised—
A Man in a National Govt. can compute what Taxes on Consumption Articles will bear—They can assess Lands—Can they not employ our own Supervisors for that purpose—
If the Money is wanted and can be raised is [it] not better to give the Power and raise them to accumulate Debts—
They cannot oppress One State more than Another because there is a Rule—
It will operate Salutarily and with Caution and lay their Taxes on Luxuries—And draw what they can from indirect Taxation—
It is their Interest to do this because they will not render themselves Odious—This is Com Sense—and necessary to a Support of their Power—
The State Govts. can go further in Experimts. in Taxation This Power is practicable and will operate in a Salutary Manner The Gent Yesterday entered into a Eulogium on our State Govts—
This is not to the point if true—

But the whole States Govt. have not operated well—Rhode Island has not operated well—
In our State Govt. has operated tollerably—
but why so little Credit—Why Lands depreciated—why no money lent
But if the State Govts. operate well what is that to the operat of the Genl Govt. which it is admitted do not
It is to shew that in Time when the Embarrasmts are removed they will comply with requisitions—
The Facts are otherwise—the Resolutions read contradict it—
The States who suffered most by the war have paid most and best complied—
The States having the Power of Deliberation wish to save themselves
A State pressed with war will exert themselves and Comply—
New Hampshire So. Carolina & Georgia have paid almost nothing—
This State and Pensylvania paid almost all that is paid—
Congress can scarcely pay their officers & keep up a Shaddow of Govt.
They are now negociating a Loan to pay Interest—is this right in time of Peace—
This is the History of Requisitions—They have not contributed any thing in proportion to each other even where they have contributed Now Proposition before the House
Insert it
The Proposition admits in its full force that an unlimitted Power of Taxation is necessary in the Genl. Govt.
If the State Govts. are not able to supply the Genl Govt. and Support the State Govts. it comes to the same thing—for by the Amendmt. the Genl Govt. is finally to tax & Collect—
More likely to be less Burthensome in the Genl Govt. than in the State Govts—
If the Genl. Govt. regulate by requisition they only demand in sums all they want

If they Tax—they will consider what Tax any Article can bear—If the Article canot bear it—They will tax Less—
When Several States have not complyed will congress fix a Stigma And Collect by force. No—
The others who are willing will distress themselves—
Some of the States are so much in Debt that they cannot pay—A compromise must be made—
Georgia Offers Lands for her specie Requisition and a further Sum—She is a Bankrupt—The Lands must be accepted and her Debt cancelled—
If a War happens the like will happen again—We have paid but what we have paid too much we must loose—
It is better to loose the Debt than enforce payment by war and blood—
This State will be one of the Contributing and loosing States and Therefore
Another Argumt.—No Excise on the Growth or manufacture of any State—We are a navigating State—We have a Western Territory—
Our Surpluss population will improve that—We shall be carriers and proceed in agriculture
When the merchant pays the Tax the loss is a loss to the State—
New England full of people—are manufacturers—that object will encrease with them
It is our Interest to have excises laid on manufactures—
A Duty may be laid at the Still Head on Ardent Spirits—
New England manufactures much more than our State
Pensylvania manufactures many things more than us—
Connecticut is improving manufactures—
Therefore we should Consent to Excise as it will relieve us—Virginia as an Importing State tho’t that Excise would operate on them Injuriously—
It would be an impolictic Restriction—we should suffer by it—
The Power may be safely Trusted to the Genl Govt—they exercise it prudently—If not trusted to them this State will Suffer and be unequally taxed—
Conclude
An Appology for myself I have used Strong Expressions—I am much Interested in this Constitution It is owing to my Earnestness and used to Strong Expressions—I mean not to hurt the feelings of any Gentlemen—
A Gent said (Mr. Williams) something about artful Cunning or ambitious Men.
If this was a constitution that would establish a Nobility an Ambitious Man would have temptations—
But what can any man hope from a Govt. depending on the Suffrages of the People
Men must not only be considered as designing and Ambitious but also with affection or attention to his posterity—
It cannot be the wish of a rational Man who considers the Vicisitudes of Human Life to establish a Tyranny—
